DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (WO 2018/087866 – hereinafter Takahashi.)
Regarding claim 1, 
	Takahashi discloses an inkjet recording device management system [14 in fig. 1] for an inkjet recording device [1/2/3/4 in fig. 1] connected to a network [9 in fig. 1] and able to communicate with an external device [15/16 in fig. 1; paragraphs 0001, 0006, and 0011-0012], 
wherein the inkjet recording device is connected to a server [5/6/7/8 in fig. 1] that calculates parameter information of the inkjet recording device from various information received from the inkjet recording device and related to the inkjet recording device [paragraphs 0012 and 0017-0027], and 
the inkjet recording device receives the parameter information, calculated by the server, of the inkjet recording device, calculates running notice information of the inkjet recording device based on the parameter information, and displays the running notice information [paragraphs 0015-0027.]

Regarding claim 2, 
	Takahashi further discloses wherein the various information of the inkjet recording device is setting value data, operation information data, regular replacement component information, and consumable information [paragraphs 0008, 0016-0019.]

Regarding claim 3, 
	Takahashi further discloses wherein the running notice information is a date and time of the occurrence of an abnormality/alarm, an operable time, and the number of times that printing has been performed before the occurrence of the abnormality/alarm [paragraphs 0008 and 0015-0027.]

Regarding claim 4, 
	Takahashi further discloses wherein the running notice information includes maintenance information of a regular replacement component [paragraphs 0001, 0016-0019.]

Regarding claim 5, 
	Takahashi further discloses wherein the running notice information is displayed in accordance with a time based on a set display parameter, the number of iterations, and a display interval [paragraphs 0016-0027.]

Regarding claim 8, 
	Takahashi discloses an inkjet recording device [1/2/3/4 in fig. 1] connected to a network [9 in fig. 1] and able to communicate with an external device [15/16 in fig. 1; paragraphs 0001, 0006, and 0011-0012], 
wherein the inkjet recording device is connected to a server [5/6/7/8 in fig. 1] that calculates parameter information of the inkjet recording device from various information received from the inkjet recording device and related to the inkjet recording device [paragraphs 0012 and 0017-0027], 
the inkjet recording device comprises: 
a data input/output section that receives and outputs data from and to an external [paragraph 0012]; 
a recording section that records various information of the inkjet recording device [paragraph 0015 and 0020-0027]; 
a parameter information analyzer [paragraphs 0005, 0008 and 0016]; and 

the parameter information analyzer calculates running notice information of the inkjet recording device based on the received parameter information [paragraphs 0015-0027], and 
the display/input section displays the running notice information [paragraphs 0017-0018, 0021-0022 and 0025-0026.]

Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6,
The primary reason for allowance for this claim is the inclusion of the limitations of the inkjet recording device management system according to claim 1, further comprising: 
a management terminal; 
an inkjet recording device serving as a master; and 
an inkjet recording device serving as a slave, 
wherein the management terminal and the inkjet recording device serving as the master are connected to each other via a communication cable, 
the inkjet recording device serving as the master and the inkjet recording device serving as the slave are connected to each other via a communication cable, 

the inkjet recording device serving as the master calculates running notice information of the inkjet recording device based on the received parameter information and transmits the running notice information to the inkjet recording device serving as the slave.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 9,
The primary reason for allowance for this claim is the inclusion of the limitations of the inkjet recording device according to claim 8, 
wherein the inkjet recording device is composed of an inkjet recording device serving as a master and an inkjet recording device serving as a slave, 
the inkjet recording device serving as the master and the inkjet recording device serving as the slave are connected to each other via a communication cable, 
the management terminal receives the parameter information, calculated by the server, of the inkjet recording device and transmits the parameter information to the inkjet recording device serving as the master, and 
the inkjet recording device serving as the master receives the parameter information, calculated by the server, of the inkjet recording device, calculates running notice information of the inkjet recording device based on the parameter information, and 

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 7 and 10, 
	These claims are considered to have allowable subject matter due to their dependency on claim 6 and 9, respectively. 
	
	Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853